DETAILED ACTION

The instant application having application No 17/183394 filed on 02/24/2021 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claims 4 or 6 are incorporated into the independent claim 1.
Claim 10 would be allowable if (i) claims 4 or 6 are incorporated into the independent claim 10.
Claim 17 would be allowable if (i) claims 4 or 6 are incorporated into the independent claim 17.
The claims 1 and 17 have the limitation unclear “that are”, it is unclear what action associated with the inner packet, please clarify the language features from the limitations of the claims.

    	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 5, and 10-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over UEDA (U.S. 20210013981, Jan. 14, 2021) in view of Rauh et al. (U.S. 20140352396, Dec. 4, 2014)
Regarding Claim 1, UEDA discloses a-sensor device comprising a physical quantity sensor for detecting a physical quantity (page 2, par (0028), line 1-5, a sensor system includes a sensor, a transmission terminal, and a time information processing device (sensor device), the sensor detects a physical quantity).
UEDA discloses all aspects of the claimed invention, except a processing circuit for generating and outputting a second signal including first data that are included in a first signal input from outside and second data that indicate a detection result of the physical quantity sensor.
Rauh the same field of invention teaches a processing circuit for generating and outputting a second signal including first data that are included in a first signal input from outside and second data that indicate a detection result of the physical quantity sensor (page 1, par (0011), line 5-10, in a motor vehicle, includes one first sensor element which detects a first physical quantity and outputs it as the first sensor signal, and one second sensor element which detects one second physical quantity correlated with the first physical quantity and outputs it as the second sensor signal).
UEDA and Rauh are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first signal input from outside and second data that indicate a detection result of the physical quantity sensor the teaching of Dhondt to include the first sensor element which detects a first physical quantity and outputs it as the first sensor signal the teaching of Rauh because it is providing for outputting a trigger signal the sensor elements detect crash-related physical quantities.
Regarding Claim 2, UEDA discloses the processing circuit generates the second signal that complies with a protocol identical to that of the first signal (page 1, par (0003), line 1-5, time synchronization, using a time synchronization protocol (FTSP) in which a sensor and a server communicate with each other).
Regarding Claim 3, UEDA discloses the processing circuit has a decoder for extracting the first data from the first signal (page 9, par (0120), line 1-5, the feature quantity extraction unit extracts a feature quantity when the signal waveform continues on the basis of the gate signal output from the event signal generator). 
Regarding Claim 5, UEDA discloses the processing circuit receives a clock signal synchronized with the first signal, and processes the first signal based on the clock signal (page 1, par (0003), line 1-5, time synchronization, using a time synchronization protocol (FTSP) in which a sensor and a server communicate with each other).
Regarding Claim 10, UEDA discloses a sensor device comprising a physical quantity sensor for detecting a physical quantity(page 2, par (0028), line 1-5, a sensor system includes a sensor, a transmission terminal, and a time information processing device (sensor device), the sensor detects a physical quantity).
Dhondt discloses all aspects of the claimed invention, except a processing circuit including a first generation function for generating a second signal including first data included in a first signal input from outside and second data indicating a detection result of the physical quantity sensor, and a second generation function for generating a third signal including the second data indicating the detection result of the physical quantity sensor.
Leibhamis the same field of invention teaches a processing circuit including a first generation function for generating a second signal including first data included in a first signal input from outside and second data indicating a detection result of the physical quantity sensor, and a second generation function for generating a third signal including the second data indicating the detection result of the physical quantity sensor (page 1, par (0011), line 5-10, in a motor vehicle, includes one first sensor element which detects a first physical quantity and outputs it as the first sensor signal, and one second sensor element which detects one second physical quantity correlated with the first physical quantity and outputs it as the second sensor signal).
Dhondt and Leibhamis are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the auxiliary wireless personal area network system installable in an aircraft the teaching of Dhondt to include the aircraft systems include engine and fuel systems, electrical and auxiliary power systems the teaching of Leibhamis because it is providing communications routing but not command functionality to control the system.
Regarding Claim 11, UEDA discloses the processing circuit generates the second signal that complies with a protocol identical to the first signal (page 1, par (0003), line 1-5, time synchronization, using a time synchronization protocol (FTSP) in which a sensor and a server communicate with each other).
Regarding Claim 12, UEDA discloses the processing circuit has a decoder for extracting the first data from the first signal (page 9, par (0120), line 1-5, the feature quantity extraction unit extracts a feature quantity when the signal waveform continues on the basis of the gate signal output from the event signal generator).
Regarding Claim 13, t Dhondt discloses all aspects of the claimed invention, except the processing circuit selects any of the first generation function and the second generation function by inputting setting information.
Leibhamis the same field of invention teaches the processing circuit selects any of the first generation function and the second generation function by inputting setting information (page 1, par (0011), line 5-10, in a motor vehicle, includes one first sensor element which detects a first physical quantity and outputs it as the first sensor signal, and one second sensor element which detects one second physical quantity correlated with the first physical quantity and outputs it as the second sensor signal).
Regarding Claim 14, UEDA discloses a memory; wherein the setting information is stored in the memory (page 3, par (0052), line 1-5, the collection device includes a memory, an auxiliary storage device, and the like connected by a bus, and executes a collection program).
Regarding Claim 15, UEDA discloses the first to the third signals are signals that comply with a SENT protocol (page 1, par (0003), line 1-5, time synchronization, using a time synchronization protocol (FTSP) in which a sensor and a server communicate with each other).
Regarding Claim 16, UEDA discloses the physical quantity sensor is a pressure sensor (page 1, par (0003), line 1-5, sensing physical quantities such as displacement, vibration, and pressure by means of sensors).
Regarding Claim 17, UEDA discloses a sensor system comprising a first sensor device and a second sensor device: wherein the first sensor device has a first physical quantity sensor for detecting a physical quantity (page 2, par (0028), line 1-5, a sensor system includes a sensor, a transmission terminal, and a time information processing device (sensor device), the sensor detects a physical quantity); and a second processing circuit for receiving the first signal, and generating and outputting a second signal including the first data that are included in the first signal and second data indicating a detection result of the second physical quantity sensor(page 9, par (0120), line 1-5, the feature quantity extraction unit extracts a feature quantity when the signal waveform continues on the basis of the gate signal output from the event signal generator).
Dhondt discloses all aspects of the claimed invention, except a first processing circuit for generating and outputting a first signal including first data indicating a detection result of the first physical quantity sensor: the second sensor device has a second physical quantity sensor for detecting a physical quantity.
Leibhamis the same field of invention teaches a first processing circuit for generating and outputting a first signal including first data indicating a detection result of the first physical quantity sensor: the second sensor device has a second physical quantity sensor for detecting a physical quantity (page 1, par (0011), line 5-10, in a motor vehicle, includes one first sensor element which detects a first physical quantity and outputs it as the first sensor signal, and one second sensor element which detects one second physical quantity correlated with the first physical quantity and outputs it as the second sensor signal).
Dhondt and Leibhamis are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the auxiliary wireless personal area network system installable in an aircraft the teaching of Dhondt to include the aircraft systems include engine and fuel systems, electrical and auxiliary power systems the teaching of Leibhamis because it is providing communications routing but not command functionality to control the system. 
Regarding Claim 18, Dhondt discloses the first sensor device and the second sensor device are implemented in different circuit boards from each other (page 3, par (0050), line 1-5, The transmission terminal 20 is implemented from an analog circuit and a digital circuit (wherein different circuit boards)).
Regarding Claim 19, Dhondt discloses the first processing circuit and the second processing circuit generate the first signal and the second signal that comply with an identical protocol (page 1, par (0003), line 1-5, time synchronization, using a time synchronization protocol (FTSP) in which a sensor and a server communicate with each other).
Regarding Claim 20, Dhondt discloses the second processing circuit has a decoder for extracting the first data from the first signal (page 9, par (0120), line 1-5, the feature quantity extraction unit extracts a feature quantity when the signal waveform continues on the basis of the gate signal output from the event signal generator).
Regarding Claim 21, Dhondt discloses a plurality of pairs of the first sensor device and the second sensor device (page 2, par (0030), line 1-5, the sensor system includes a sensor, a transmission terminal, and a collection device, the sensor and the transmission terminal are connected are wirelessly connected via a network).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Karasawa et al.  (US 20210306422, Sep. 30, 2021) teaches Sensor Device and Sensor System.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464